Appeals from separate judgments of the County Court of Chemung County, rendered February 20, 1976 and February 27, 1976, respectively, which adjudicated the appellant a youthful offender. In connection with each of the adjudications in question defendant was sentenced to an indeterminate term of four years’ imprisonment, the sentences to run concurrently. The sentences are challenged on appeal as being harsh and excessive, but there is no showing of any abuse of discretion by the sentencing court. Judgments affirmed. Greenblott, J. P., Kane, Mahoney, Main and Larkin, JJ., concur.